775 F.2d 1158
7 ITRD 1464, 4 Fed. Cir. (T) 15
STRIDE RITE CORPORATION, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 85-2067.
United States Court of Appeals,Federal Circuit.
Oct. 25, 1985.

Appealed from United States Court of International Trade;  Judge restani.
William E. Melahn, Doherty and Melahn, Boston, Mass., argued for appellant.
Jerry P. Wiskin, Commercial Litigation Branch, Dept. of Justice, of New York City, argued for appellee.  With him on brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, Atty. in Charge, International Trade Field Office, New York City.
Before FRIEDMAN, Circuit Judge, MILLER, Senior Circuit Judge, and NEWMAN, Circuit Judge.
JACK R. MILLER, Senior Circuit Judge.


1
On the basis of its opinion (reported at 605 F.Supp. 279 (1985) ), we affirm the decision of the United States Court of International Trade approving the Customs Service's appraisement (using American Selling Price valuation) of Stride Rite's "Flyer" footwear.


2
AFFIRMED.